Corrected Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance

 	The 10/05/21 Notice of Allowance is corrected to consider the IDS filed 12/1/21.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/01/21 was filed after the mailing date of the Notice of Allowance on 10/05/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.


Reasons for Allowance
	Claims 1-22 are allowed.   	The following is an examiner’s statement of reasons for allowance: 
 	The prior art fails to teach or fairly suggest the present claims of Applicant.  

    PNG
    media_image1.png
    466
    273
    media_image1.png
    Greyscale
	The closest prior art of record is Weig (US 2011/0060300 A1); and Sherlock (US 4625734 A).  	As to independent claims 1, 21, and 22, Weig teaches a urine removal device (Abstract; Fig.1-4;[0034]-[0048]), comprising:

 	(a) a fluid collection region 24/29/14/30/27/28  comprising:		(i) an inner layer 24 (inner foam 24 [0034],l13-16;Fig.2) that is permeable to urine (having opening and thus permeable to urine according to broadest reasonable interpretation Fig.2);  and  		(ii) an outer layer 15/29/14 (of cover component 15; Fig.2: fluid collection region comprising pouch as cover 15 with:front first sheet as boot 14 Fig.2 [0034],ll.4-19; and the back as second sheet as outer shell 29 [0035],ll.5 to [0036],ll.13); the first 14 and second 29 sheets joined together at the periphery of the pouch Fig.2; and  		(iii) a transfer layer 30/27/28 (chamber dividers 30 [0035] as plurality of slits 28 and/or  apertures [0035],ll.6,10-12) oriented substantially longitudinally along the fluid collection region 15 Fig.2;[0035], as further claimed in claim 10) disposed between the inner layer 24 and the outer layer 15/29/14 (Fig.2 [0037],ll.2-6); 	(b) suction areas 23”R” and 23 “L” (Fig.2: as right and left portions of outer foam conduit 23 connecting to external connecting conduit 31 [0036],ll.7-8) extending along a right side (outer side Fig.2) of the fluid collection region/pouch 15 Fig.2 between the inner layer 24 and the outer layer 15/29/14 Fig.2 and ending in areas that allow entry at a distal end region of the right and left sides (outer and inner side Fig.2) of the pouch 15 (Fig.2: as distal end of 23 in distal end of pouch 15 Fig.2, where inlets provided as: openings in 23 at right and left side of periphery of internal compartment of pouch 15 at distal end of conduit 23 Fig.2 [0036],ll.2-15).

    PNG
    media_image2.png
    361
    277
    media_image2.png
    Greyscale
 	Sherlock teaches a device for removing urine discharged from a body of a user (Abstract; comprising flexible urinary drainage bag 11 Fig.1 Col.2,ll.37, capable of being used under suction (e.g., where suction is capable of being applied to drainage outlet valves 23 or 25 Col.2,ll.52-54),  	the device comprising:


    PNG
    media_image3.png
    113
    558
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    313
    233
    media_image4.png
    Greyscale
	(a) a fluid collection region 53/55 (front/rear panels 53/55 of bag 11 Col.3,ll.52-53;56-57) comprising an outer layer 53/55 (front panel 53 and rear panel 55 sealed at periphery Fig.3,1 Col.3,ll.52-57); and
	(f) a frame 37 comprising:  		a base region (as upper portion of 45 attached to proximal ends of 41 and 43 Fig.2;Col.4,ll.34-38); and  		at least one branch 41,43 extending from the base region 45 along a proximal to distal length of the device 11 (where Fig.1-3 frame as spacer 37 Col.3,ll.29-50 comprising base region 45 Col.3,ll.44 with branches/ribs 41,43, Fig.2-3 Col.3,ll.29-50 extending longitudinally from base region 45 Fig.2-3;Col.3,ll.34-35 provided within fluid collection region 53/55 Fig.3;Col.3,ll.34),  	 	wherein the at least one branch 41/43 is curved Fig.2 to conform to the body of the user (where branch 41 and/or 43 is curved (Fig.2 as following curved periphery of spacer/frame 37 Col.3,ll.34-35) and capable of conforming to some degree to the body of a user according to broadest reasonable interpretation);  and 	wherein the fluid collection region 53/55 extends distally from the base region 45 (upper portion of 45 Fig.2-3) of the frame 37 (Fig.2 Col.3,ll.43-45)
	However, as to independent claims 1, 21, and 22 Weig and/or Sherlock fail to teach or fairly suggest the combination of:  	an inner layer that is permeable to urine and air, and is configured to be placed adjacent to the body of the user such that urine and air enters the fluid collection region through the inner layer; and 	wherein the device is configured such that when suction is applied within the fluid collection region from the first fluid inlet at the distal end region of the right side and/or the second fluid inlet at the distal end region of the left side, air entering the device through the inner layer and/or the outer layer is entrained along the proximal to distal length of the device to enhance evaporation and removal of urine within the fluid collection region.

	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Weig and/or Sherlock to provide the above combination, including urine/air permeable inner layer and wherein the device is configured such that when suction is applied within the fluid collection region from the first fluid inlet at the distal end region of the right side and/or the second fluid inlet at the distal end region of the left side, air entering the device through the inner layer and/or the outer layer is entrained along the proximal to distal length of the device to enhance evaporation and removal of urine within the fluid collection region.  One of skill would have not been motivated to provide the above combination, where Weig and/or Sherlock teach different and non-obvious elements, as presented above.  Based on the teachings of Weig and/or Sherlock there would be no motivation to modify their elements to provide the above combination, where Weig and/or Sherlock: teach a distal pouch suction source tube that includes where suction is not required to drain the pouch by using gravity; and fail to teach or fairly suggest the combination of wherein the device is configured such that when suction is applied within the fluid collection region from the first fluid inlet at the distal end region of the right side and/or the second fluid inlet at the distal end region of the left side, air entering the device through the inner layer and/or the outer layer is entrained along the proximal to distal length of the device to enhance evaporation and removal of urine within the fluid collection region, such that one of skill would not so modify Weig and/or Sherlock to provide all of the recited elements as presented above.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781